TBS INTERNATIONAL PLC & SUBSIDIARIES                EXHIBIT 10.10




 
Date: as of January 12, 2010




RUSHMORE SHIPPING LLC
as Owner




BEEKMAN SHIPPING CORP.
as Charterer




TBS INTERNATIONAL LIMITED
as Original Guarantor




-and-




TBS HOLDINGS LIMITED
and
TBS INTERANTIONAL PUBLIC LIMITED COMPANY
as Additional Guarantors




_______________________________________________________


FOURTH AMENDATORY AGREEMENT
______________________________________________________


Amending and Supplementing the Bareboat Charter Party dated as of January 24,
2007, as amended and supplemented by the First Amendatory Agreement thereto
dated as of March 26, 2009, the Second Amendatory Agreement thereto dated as of
April 16, 2009, and the Third Amendatory Agreement thereto dated as of December
31, 2009 in respect of the Panamanian registered and Philippine bareboat
registered LAGUNA BELLE




 

--------------------------------------------------------------------------------


 

FOURTH AMENDATORY AGREEMENT dated as of January 12, 2010 (this “Agreement”)


AMONG


(1)  
RUSHMORE SHIPPING LLC, a Marshall Islands limited liability company, as Owner
(the “Owner”);

 
(2)  
BEEKMAN SHIPPING CORP., a Marshall Islands corporation, as bareboat Charterer
(the “Charterer”);

 
(3)  
TBS INTERNATIONAL LIMITED, a Bermuda company, as guarantor (the “Original
Guarantor”); and

 
(4)  
TBS HOLDINGS LIMITED, a company organized and existing under the law of Bermuda
(“TBSHL”), and TBS INTERNATIONAL PUBLIC LIMITED COMPANY, a company organized and
existing under the law of Ireland (“TBSPLC”), as additional guarantors
(collectively, the “Additional Guarantors” and together with the Original
Guarantor, the “Guarantors”);

 
WITNESSETH THAT:


WHEREAS, the Owner, the Charterer and the Original Guarantor are parties to a
bareboat charter party dated as of January 24, 2007, as amended and supplemented
by the First Amendatory Agreement thereto dated as of March 26, 2009, the Second
Amendatory Agreement thereto dated as of April 16, 2009, and the Third
Amendatory Agreement thereto dated as of December 31, 2009 (as so amended and
supplemented, the “Charter”).


WHEREAS, the obligations of the Charterer under the Charter are guaranteed by
the Original Guarantor pursuant to Clause 53 of the Charter.


WHEREAS, upon the terms and conditions stated herein, the parties hereto have
agreed to:


(a)  
join the Additional Guarantors as parties to the Charter so as to have them
become jointly and severally liable, together with the Original Guarantor, for
the obligations of the Original Guarantor hereunder (including, without
limitation, the Guarantee Obligations pursuant to Clause 53 of the Charter; and



(b)  
amend certain provisions of the Charter.



NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:


1  
DEFINITIONS



Defined terms.  Capitalized terms used but not defined herein shall have the
meaning assigned such terms in the Charter.


2  
JOINDER OF TBSPLC AND TBSHL AS JOINT AND SEVERAL GUARANTORS

 
2.1  
Joinder of Additional Guarantors.  In consideration of the Owner’s consent to a
corporate reorganization pursuant to which, among other things:



(a)  
each of TBSHL and TBSPLC were incorporated in their respective jurisdictions of
incorporation;

 
(b)  
the Original Guarantor transferred to TBSHL the shares held by the Original
Guarantor in various subsidiaries in exchange for the authorized shares in TBSHL
and an interest-free promissory note, thus resulting in TBSHL becoming a
wholly-owned subsidiary of the Original Guarantor;

 
(c)  
the Original Guarantor became a tax resident in Ireland by moving “management
and control” to Ireland;

 
(d)  
the outstanding shares in the Original Guarantor were cancelled and new shares
in the Original Guarantor were issued to TBSPLC, thus resulting in the Original
Guarantor becoming a wholly-owned subsidiary of TBSPLC; and

 
(e)  
TBSPLC issued a number of its own ordinary shares to the Original Guarantor’s
shareholders so that each such shareholder would hold the same percentage equity
interest in TBSPLC as such shareholder held in the Original Guarantor,

 
each of TBSPLC and TBSHL hereby agree to become a Guarantor under the Charter
and to be jointly and severally liable, together with the Original Guarantor,
for the obligations of the Original Guarantor hereunder (including, without
limitation, the Guarantee Obligations pursuant to Clause 53 hereof, as amended
hereby).
 
2.2  
Acceptance of Guarantors.  The Owner hereby acknowledges and accepts TBSPLC and
TBSHL as joint and several Guarantors with the Original Guarantor pursuant to
the terms and conditions of the Charter (including, without limitation, the
Guarantee Obligations pursuant to Clause 53 hereof, as amended hereby).



3  
AMENDMENTS TO THE CHARTER

 
3.1  
Amendments.  The parties hereto agree to amend the Charter as follows with
effect on and from the date hereof:



(a)  
All references in the Charter to “the Guarantor” shall mean and refer to the
Guarantors and in the singular shall mean any one of them as the context may
require.



(b)  
Clause 35(3) is amended and restated to read as follows:



 
“(3)
For the duration of the Charter Period, and until all Charter Party Obligations
have been fulfilled and satisfied, the Guarantors covenant:



(a)           to be in compliance with:


(i)  
either:

 
 
(x)
the financial covenants set forth in Section 7.13 of the Amended and Restated
Credit Agreement dated as of March 26, 2008, as amended or supplemented from
time to time, among Albemarle Maritime Corp., Arden Maritime Corp., Avon
Maritime Corp., Birnam Maritime Corp., Bristol Maritime Corp., Chester Shipping
Corp., Cumberland Navigation Corp., Darby Navigation Corp., Dover Maritime
Corp., Elrod Shipping Corp., Exeter Shipping Corp., Frankfort Maritime Corp.,
Glenwood Maritime Corp., Hansen Shipping Corp., Hartley Navigation Corp., Henley
Maritime Corp., Hudson Maritime Corp., Jessup Maritime Corp., Montrose Maritime
Corp., Oldcastle Shipping Corp., Quentin Navigation Corp., Rector Shipping
Corp., Remsen Navigation Corp., Sheffield Maritime Corp., Sherman Maritime
Corp., Sterling Shipping Corp., Stratford Shipping Corp., Vedado Maritime Corp.,
Vernon Maritime Corp., Windsor Maritime Corp. and other persons named therein
from time to time as Borrowers, (ii) the Original Guarantor as Holdings, (iii)
TBS Shipping Services Inc. as Administrative Borrower, (iv) each lender from
time to time party thereto as Lenders and (v) Bank of America, N.A. as
Administrative Agent, Swing Line Lender and L/C Issuer, upon the terms and
conditions of which a $267.5 million credit facility was made available to the
Borrowers named therein (the “Bank of America Credit Facility Agreement”); or

 
 
(y)
such other financial covenants temporarily permitted under the Bank of America
Credit Facility Agreement in lieu of the financial covenants set forth in
Section 7.13 thereof pursuant to any amendment or waiver executed in respect of
the Bank of America Credit Facility Agreement,

 
regardless of whether the Bank of America Credit Facility Agreement is in effect
(in which case the foregoing financial covenants shall apply in their last form
before termination of the Bank of America Credit Facility Agreement), and
 
(ii)  
clauses 10.2(h)(ii) and 10.2(i)(i) of the Loan Agreement dated as of January 16,
2008, as amended by the First Amendatory Agreement thereto dated as of March 23,
2009 and the Second Amendatory Agreement thereto dated as of December 31, 2009,
among (i) Bedford Maritime Corp., Brighton Maritime Corp., Hari Maritime Corp.,
Prospect Navigation Corp., Hancock Navigation Corp., Columbus Maritime Corp. and
Whitehall Marine Transport Corp. as Borrowers, (ii) the Guarantor as Guarantor,
(iii) the banks and financial institutions named therein as Lenders, (iv) DVB
Group Merchant Bank (Asia) Ltd. as Facility Agent and Security Trustee, (v) The
Governor and Company of the Bank of Ireland (“BOI”) as Payment Agent, (vi) DVB
Bank SE, BOI and Natixis as Swap Banks and (vii) Mount Washington LLC as
Arranger;

 
(b)  
to promptly inform the Owner in the event the Guarantors are not in compliance
with any of the requirements of clause (a) above; and



(c)  
to subordinate any and all claims of whatever nature which any Guarantor has or
may hereafter have against the Charterer to any and all claims of whatever
nature which the Owner has or may hereafter have against the Charterer during
the Charter Period and until all Charter Party Obligations have been fulfilled.”



(c)  
Clause 53 is amended and restated to read as follows:



“(1)           Obligations Guaranteed.
 
 
(a)
In consideration of the Commitments of the Owner, the Guarantors hereby
unconditionally and irrevocably guarantee, jointly and severally, to the Owner,
as primary obligors and not as mere sureties (i) the full and prompt payment of
all amounts payable by the Charterer under the terms of this Charter, including
but not limited to Charter Hire; insurance premiums and P&I calls; costs and
fees, as the same shall become due and payable, whether at the stated time for
payment thereof, or by acceleration upon a Charterparty Event of Default; (ii)
the full and prompt payment of any indemnity for loss, claim, expense or
liability that the Owner may suffer or incur by reason of or in connection with
this Charter, or the operation, use or employment of the Vessel; and (iii) the
full and prompt performance and observance by the Charterer of all obligations,
undertakings, covenants and agreements required to be performed and observed by
the Charterer under the terms of this Charter (items (i) through (iii), the
“Guarantee Obligations”).

 
 
(b)
All payments by the Guarantors shall be paid in the lawful currency of the
United States.  Each and every default in the payment or performance of the
Guarantee Obligations, shall give rise to a separate cause of action hereunder,
and separate suits may be brought as each cause of action arises.

 
 
(c)
The Guarantors further agree that the Guarantee Obligations constitute an
absolute, unconditional, present and continuing guarantee of performance and
payment and not of collection, and waive any right to require that any resort be
had by the Owner to (i) any security held by or for the benefit of the Owner for
payment or performance of the Guaranteed Obligations; (ii) the Owner’s right
against any other person, or (iii) any other right or remedy available to the
Owner by contract, applicable law, or otherwise.  The Guarantee Obligations are
direct, unconditional and completely independent of the obligations of any other
person or entity, and a separate cause of action or separate causes of action
may be brought and prosecuted against the Guarantor without the necessity of any
other party or previous proceeding with or exhausting any other remedy against
any other person who might have become liable for the Guarantee Obligations or
of realizing upon any security held by or for the benefit of the Owner.

 
 
(d)
The Guarantors shall pay to the Owner all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred by the
Owner upon the occurrence of a Charterparty Event of Default under the terms of
this Charter.

 
(2)           Guarantee Obligations of Guarantor Unconditional.  The Guarantee
Obligations shall be absolute and unconditional and shall remain in full force
and effect until (a) all amounts due or payable under the Charter shall have
been paid and (b) all other sums payable by the Charterer and the Guarantors
under this Charter have been paid in full and, to the extent permitted by law,
such Guarantee Obligations shall not be affected, modified, released or impaired
by any state of facts or the happening from time to time of any event,
including, without limitation, any of the following, whether or not with notice
to or the consent of the Guarantors:
 
(a)  
the invalidity, irregularity, illegality, frustration or unenforceability of, or
any defect in this Charter or any collateral document related hereto;

 
(b)  
any present or future law or order of any government (de jure or de facto) or of
any agency thereof purporting to reduce, amend or otherwise affect this Charter
or to vary any terms of payment;

 
(c)  
the waiver, compromise, settlement, release, extension, change, modification or
termination of any or all of the obligations of (x) the Charterer under this
Charter (except by payment in full of all amounts due or payable under this
Charter) or (y) the Guarantors with respect to the Guarantee Obligations (except
by payment in full of all the Guarantee Obligations hereunder);

 
(d)  
the failure to give notice to the Guarantor of the occurrence of a Charterparty
Event of Default under the Charter;

 
(e)  
the modification or amendment (whether material or otherwise) of any Guarantee
Obligation under this Charter;

 
(f)  
the taking of, or the omission to take, any of the actions referred to in this
Charter;

 
(g)  
any failure, omission, delay, or lack on the part of the Owner to enforce,
assert or exercise any right, power or remedy conferred on the Owner in this
Charter;

 
(h)  
the voluntary or involuntary liquidation, dissolution, sale or other disposition
of all or substantially all the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement or composition with creditors or readjustment of, or
other similar proceedings affecting any Guarantor or any of its assets;

 
(i)  
any event or action that would, in the absence of this Clause, result in the
release or discharge of any Guarantor from the performance or observance of any
of the Guarantee Obligations, other than the performance thereof;

 
(j)  
the default or failure of any Guarantor to fully perform any of its Guarantee
Obligations;

 
(k)  
any other circumstances which might otherwise constitute a legal or equitable
discharge or defense of a surety or a guarantor;

 
(l)  
the actual or purported assignment of this Charter or of any of the Guarantee
Obligations;

 
(m)  
to the extent permitted by law, the release or discharge of any Guarantor from
the performance or observance of any guaranteed obligation, covenant or
agreement contained herein by operation of law;

 
(n)  
any limitation on the liability or obligations of the Charterer under this
Charter or any termination, cancellation, frustration, invalidity or
unenforceability, in whole or in part, of this Charter, or any term thereof;

 
(o)  
the merger or consolidation or any sale, lease or transfer of any or all of the
assets of the Charterer or any Guarantor to any person; or

 
(p)  
any other occurrence whatsoever, whether similar or dissimilar to the foregoing.

 
(3)            Waiver by Guarantor; Expenses.  Each of the Guarantors hereby
expressly (a) waives notice from the Owner of its acceptance and reliance on
such Guarantor’s Guarantee or of any action taken or omitted in reliance hereon,
(b) waives diligence, presentment, demand for payment, protest, any requirement
that any right or power be exhausted or any action be taken against the
Charterer or against any security for the Charterer’s obligations under this
Charter, (c) waives any right to require a proceeding first against the
Charterer or to exhaust any security for the performance of the obligations of
the Charterer, (d) agrees that the liability of such Guarantor shall not be
affected or decreased by any amendment, termination, extension, renewal, waiver,
modification or any, pledge or assignment of this Charter or the rejection or
disaffirmance thereof in any bankruptcy or like proceedings, and (e) agrees that
if any payment under this Charter is rescinded or otherwise must be returned by
the Owner or any assignee thereof for any reason whatsoever, then the Guarantee
Obligations shall continue to be effective or reinstated with respect to such
payment as though the Owner had never received such payment.  Each of the
Guarantors agrees to pay all costs, fees, commissions and expenses (including,
without limitation, all court costs and reasonable attorneys’ fees) which may be
incurred by the Owner in enforcing or attempting to enforce the Guarantee
Obligations following any default on the part of the Guarantors hereunder,
whether the same shall be enforced by suit or otherwise.
 
(4)            Other Security.  The Owner may pursue its rights and remedies
against the Guarantors notwithstanding (a) any security granted to the Owner
under this Charter; and (b) any action taken or omitted to be taken by the Owner
to enforce any of the rights or remedies with respect to any other security.
 
(5)            No Set-off by the Guarantors.  No set-off, abatement, recoupment,
counterclaim, reduction or diminution of an obligation, or any defense of any
kind or nature which any Guarantor has or may have with respect to a claim
hereunder, shall be available hereunder to such Guarantor against the Owner.”
 
4  
MISCELLANEOUS

 
4.1  
References.  Each reference in the Charter to “this Charter”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and refer to the Charter
as amended hereby.



4.2  
Effect of this Agreement.  Subject to the terms of this Agreement, with effect
on and from the date hereof, the Charter shall be, and shall be deemed by this
Agreement to have been, amended upon the terms and conditions stated herein and,
as so amended, the Charter shall continue to be binding on each of the parties
to it in accordance with its terms as so amended.



4.3  
No other amendments.  Except as amended hereby, all other terms and conditions
of the Charter remain unchanged and the Charter is hereby ratified and
confirmed.  Without limiting the foregoing, each Guarantor ratifies and confirms
that its guarantee under Clause 53 of the Charter, as amended hereby.



4.4  
Governing Law.  This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, Clause 26.2 of
the Charter.



4.5  
Counterparts.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument.



4.6  
Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating or
affecting the validity or enforceability of such provision in any other
jurisdiction.



4.7  
Payment of Expenses.  The parties hereto agree to pay or reimburse each of DVB
Bank SE and DVB Bank America N.V. (collectively, the “Credit Parties”) for all
reasonable expenses in connection with the preparation, execution and carrying
out of this Agreement and any other document in connection herewith or
therewith, including but not limited to, reasonable fees and expenses of any
counsel whom the Credit Parties may deem necessary or appropriate to retain, any
duties, registration fees and other charges and all other reasonable
out-of-pocket expenses incurred by any of the Credit Parties in connection with
the foregoing.



[SIGNATURE PAGES FOLLOW]

19113019 v1
 
 

--------------------------------------------------------------------------------

 



WHEREFORE, the parties hereto have caused this Fourth Amendatory Agreement to be
executed as of the date first above written.


RUSHMORE SHIPPING LLC, as Owner
 
 
 
By: /s/ Asandro Van Aerde 
Name: Asandro Van Verde
Title: Secretary
 
BEEKMAN SHIPPING CORP., as Charterer
 
 
 
By: /s/ Christophil B. Costas            
Christophil B. Costas
Attorney-in-Fact
 
TBS INTERNATIONAL LIMITED, as Guarantor
 
 
 
By: /s/ Christophil B. Costas            
Christophil B. Costas
Attorney-in-Fact
 
TBS INTERNATIONAL PUBLIC LIMITED COMPANY, as Guarantor
 
 
 
By: /s/ Christophil B. Costas            
Christophil B. Costas
Attorney-in-Fact
TBS HOLDINGS LIMITED, as Guarantor
 
 
 
By: /s/ Christophil B. Costas            
Christophil B. Costas
Attorney-in-Fact
 







CONSENT


Pursuant to Clause 10.2(k) of the Loan Agreement dated as of January 25, 2007,
as amended, among Adirondack Shipping LLC and Rushmore Shipping LLC as
Borrowers, the banks and financial institutions named therein as Lenders and DVB
Bank America N.V. as Facility Agent and Security Trustee, the Facility Agent,
for and on behalf of, and upon the instruction of, the Majority Lenders (as
defined in said Loan Agreement), hereby consents and agrees to the foregoing
Agreement.


DVB BANK AMERICA N.V.,
as Facility Agent for and on behalf of the Majority Lenders




By:  /s/ Jane Freeberg Sarma             
Jane Freeberg Sarma
Attorney-in-Fact

